UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-5032


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DON THOMAS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Chief District
Judge. (1:04-cr-00250-BEL-4)


Submitted:   January 14, 2011              Decided:   March 4, 2011


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael D. Montemarano, MICHAEL D. MONTEMARANO, P.A., Elkridge,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney,   Christopher  J.   Romano,  Assistant United  States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Following the denial of his motion to suppress the

evidence seized from his home pursuant to a search warrant, Don

Thomas, Jr., entered a conditional guilty plea pursuant to which

he     pled   guilty    to    conspiracy          to    possess    with   intent      to

distribute five kilograms or more of cocaine, in violation of 21

U.S.C. §§ 841(a)(1), 846 (2006), and possession of a firearm in

furtherance of a drug trafficking offense, in violation of 18

U.S.C. § 924(c) (2006).              Thomas was sentenced to 300 months’

imprisonment.      After he successfully obtained relief via a 28

U.S.C.A. § 2255 (West Supp. 2010) motion, the district court

entered an amended criminal judgment.                    Thomas timely noted this

appeal, challenging the denial of his motion to suppress.                            For

the reasons that follow, we affirm.

              Thomas    argues     that     the       search    warrant   the    police

obtained for his home was invalid because the warrant affidavit

failed to establish probable cause, and thus that the narcotics

and firearms seized upon execution of the warrant should have

been    suppressed.          We    review       the    district    court’s      factual

findings underlying its resolution of a motion to suppress for

clear error and its legal determinations de novo.                     United States

v. Grossman, 400 F.3d 212, 216 (4th Cir. 2005).

              In reviewing the validity of a search warrant, the

relevant      inquiry    is       whether,      under     the     totality      of   the

                                            2
circumstances, the issuing judge had a substantial basis for

concluding          there     was   probable         cause     to    issue    the    warrant.

Illinois v. Gates, 462 U.S. 213, 238 (1983); Grossman, 400 F.3d

at   217.        “When       reviewing         the    probable       cause    supporting         a

warrant, a reviewing court must consider only the information

presented to the magistrate who issued the warrant.”                                    United

States v. Wilhelm, 80 F.3d 116, 118 (4th Cir. 1996).                              This court

affords     “great           deference”        to     a    judicial        probable        cause

determination.          United States v. Hodge, 354 F.3d 305, 309 (4th

Cir.    2004).          Further,          we   avoid       applying      “‘hypertechnical’

scrutiny of affidavits lest police officers be encouraged to

forgo     the       warrant     application          process       altogether.”        United

States v. Robinson, 275 F.3d 371, 380 (4th Cir. 2001) (quoting

Gates, 462 U.S. at 236).

               We     have     opined      that,      under    Gates,        “affidavits         in

support of search warrants should not be subject to [t]echnical

requirements of elaborate specificity, and that a magistrate has

the authority . . . to draw such reasonable inferences as he

will    from    the     material      supplied        to     him    by   applicants        for   a

warrant.”       United States v. Bynum, 293 F.3d 192, 197 (4th Cir.

2002)     (internal           quotation         marks      omitted,        alterations           in

original).          Here, the state court judge was presented a warrant

affidavit,      signed        by    two    Baltimore         County      Police     Department

detectives,          that      detailed         three        conversations          they     had

                                                 3
intercepted          via     a     court-authorized               wiretap.          In      these

conversations, Thomas and his co-conspirator repeatedly used the

words “jacket” and “zipper.”                     The detectives averred that they

understood these words to refer to cocaine and cocaine packaging

and    offered       their       experiential        familiarity          with    drug-related

jargon and code words as the basis for that opinion.

               The state court judge was free to accept (or reject)

the detectives’ opinion that these words did not refer to a bona

fide     jacket,       but       instead       were       code     words     for       narcotics

distribution.          See, e.g., United States v. Wilson, 484 F.3d 267,

274-76     (4th       Cir.     2007)      (acknowledging,            in    the     context     of

challenge to a police officer’s expert testimony regarding the

meaning       of    drug-related         code    words,       that    those       involved     in

illicit drug trafficking often use jargon and coded language “to

conceal the meaning of the conversation from outsiders through

deliberate          obscurity”       (internal            quotation       marks     omitted)).

Based    on    our     review      of    the    record,      we    conclude       the    judge’s

decision to make such an inference was reasonable.

               In     response,         Thomas       asserts      that     the     detective’s

testimony      at     the    suppression         hearing         fatally     undermined        the

basis    of        knowledge      set    forth       in    the     affidavit,       which      was

integral      to     the    judge’s      probable         cause    determination.            This

argument fails, however, as it simultaneously puts too fine a

point    on    the     detective’s        testimony         and    demands       the    type    of

                                                 4
elaborate    specificity     disavowed     in   Bynum.      Accordingly,    we

reject this argument and defer to the judge’s probable cause

determination. *    See Hodge, 354 F.3d at 309.

            For    these   reasons,   we   affirm     the   district   court’s

denial of Thomas’ motion to suppress and affirm the district

court’s   amended     criminal   judgment.       We    dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




     *
       In light of this ruling, we decline to consider Thomas’
alternative argument that the district court erred in concluding
that the good-faith exception to the exclusionary rule applied.


                                      5